73Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US 2010/0096317 A1) in view of Yun (KR100638322B1), Chung et al (US 2007/0271891 A1), Yamauchi et al (US 4,073,733 A), and Koehler (US 5,545,323 A). Yun is interpreted from an English machine translation which has been placed in the application file.
With regards to claim 1, Morita discloses a flat membrane for filtration comprising a metal meshes (i.e., first support having a plurality of pores) and filtration membranes disposed on both surfaces of the metal mesh, the filtration membranes being formed of nonwoven fibers (i.e., three-dimensional network) coated in polyvinyl alcohol (i.e., a hydrophilic coating layer formed on an outer surface of the fibers, and formed of a hydrophilic coating composition including hydroxyl groups), the flat membrane for filtration further comprising nonwoven fabrics (i.e., includes a second support having a plurality of pores) between the filtration membranes and metal mesh (Fig. 9; para. [0068] and [0201]-[0207]).
Morita appears silent as to the inclusion of a crosslinking agent which includes one or more sulfonic groups.
Yun discloses a hollow fiber membrane comprising a coating of a hydrophilic polymer which has been crosslinked with sulfosuccinic acid (i.e., crosslinking agent having a sulfonic group) (Yun, Translation: abstract; page 3, third paragraph, “Crosslinking agents usable…”). According to Yun, incorporation of its sulfonic crosslinker leads to crosslinking through an ionic bond with the hydrophobic polymer, thereby increasing hydrophilicity and diffusion of water (Yun, Translation: page 3, second paragraph “The crosslinking agent…” through the fourth paragraph “Here, the crosslinking agent…”). Furthermore, Yun teaches achieving this effect using polyvinyl alcohol as a hydrophilic polymer (Yun, Translation: page 3, first paragraph, “Therefore, the hydrophilic polymer…”). Morita and Yun are analogous art in that they are related to the same field of endeavor of filter membranes having hydrophilicity. A person of ordinary skill in the art would have found it obvious to have incorporated the sulfonic crosslinking agent of Yun into the hydrophilic polyvinyl alcohol composition of Morita, in order to provide increased hydrophilicity and diffusion of water (see above discussion).
Morita and Yun do not appear to disclose the selection of nanofibers for the fibers of the filtration membrane.
Chung is directed to improved polymer nanofiber structures for filter materials (Chung: para. [0002] and [0003]). From Chung, it is clear that nanofibers are exceptionally well-known in the art of filter materials (Chung: para. [0002] and [0003]). In particular, nanofibers are known in the art to have excellent filtering properties with high particle capture (Chung: para. [0002] and [0003]). Morita, Yun, and Chung are analogous art in that they are related to the same field of endeavor of filter materials (Chung: para. [0002] and [0003]). A person of ordinary skill in the art would have found it obvious to have selected nanofibers for the fibers of Morita and Yun, as they are known in the art, and since they exhibit excellent filtering properties with high particle capture (Chung: para. [0002] and [0003]).
Furthermore, Yun teaches both sulfosuccinic acid and polystyrenesulfonic acid-co-maleic acid (i.e., poly(styrene sulfonic acid-maleic acid)) as preferred crosslinking agents (see above discussion). Yun further teaches that the sulfonic groups are used in reaction to increase in hydrophilicity and water diffusion (see above discussion). Yun further acknowledges that crosslinking agents of different bulkiness may be combined in order to reduce free volume, thereby improving diffusion (Yun, Translation: fifth paragraph, “In addition…”). It is noted that, as sulfosuccinic acid is a small molecule, while poly(styrene sulfonic acid-maleic acid) is a polymer, they have different bulkiness. Based on the foregoing teachings of Yun, a person of ordinary skill in the art would have found it obvious to have optimized the relative proportion of sulfosuccinic acid and poly(styrene sulfonic acid-maleic acid), as it affects the number of sulfonic groups present, and furthermore, to enable improved diffusion via a reduction in free volume (see above discussion).
In addition, as the amount of crosslinking agent is taught by Yun to affect the degree of polymerization and subsequent hydrophilicity and water diffusion properties, a person of ordinary skill in the art would have found it obvious to have optimized the amount of crosslinking agent in the composition of Yun, particularly under the motivation of improving hydrophilicity and water diffusion (see above discussion).
Although Morita acknowledges the selection of polyvinyl alcohol for the hydrophilic polymer, Morita does not give a degree of polymerization or degree of saponification for the polyvinyl alcohol (see above discussion).
Yamauchi discloses a polyvinyl alcohol for filter membrane having a degree of saponification in the range of 85% to 100% and a degree of polymerization of 500 to 3500 (Yamauchi: claim 14; col. 4, lines 49 through to col. 5, line 12). Yamauchi selects these values as they enable the polyvinyl alcohol to be spun into fiber, rendering it usable for a filter membrane (Yamauchi: col. 4, lines 49 through to col. 5, line 12). Furthermore, the resulting material of Yamauchi has improved mechanical strength and excellent permeation selectivity (Yamauchi: col. 2, lines 8-11). Morita, Yun, Chung, and Yamauchi are analogous art in that they are related to the same field of endeavor of polyvinyl alcohol filter membranes. A person of ordinary skill in the art would have found it obvious to have selected from the degree of saponification range and degree of polymerization range of Yamauchi for the polyvinyl alcohol of Morita, Yun, and Chung, as these values coincide with the formation fibers (i.e., to fulfill the inventive utility of Morita and Yung), and since these values result in improved mechanical strength and permeation selectivity (Yamauchi: col. 4, lines 49 through to col. 5, line 12; col. 2, lines 8-11). The ranges taught by Yamauchi (polymerization degree of 500 to 3500 and saponification degree of 85% to 100%) overlap the claimed ranges (polymerization degree of 1500 to 1800 and saponification degree of 86% to 89%). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05. 
However, Morita, Yun, Chung, and Yamauchi appear silent with respect to the incorporation of a wettability enhancer.
Koehler discloses a filter assembly incorporating isopropyl alcohol (i.e., a wettability enhancer per present claim 7) (Koehler: col. 1, lines 10-12; col. 7, lines 6-8). Koehler mixes isopropyl alcohol with a binder to form a wetting mixture which enables improved adhesion of an end cap used to package the filter medium (Koehler: col. 2, lines 10-40). Koehler further discloses a wetting liquid (isopropyl alcohol) to binder ratio of about 1:0.0002 to about 1:0.02, or, in other words, about 50 (1/0.02 = 50) to 5000 (1/0.0002 = 5000 as many parts isopropyl alcohol to per part of binder, which corresponds to 5000 (50 x 100 = 5000) to 500000 (5000 x 100 = 500000) parts isopropyl alcohol per 100 parts binder, which overlaps the claimed range of 5000 to 15000 parts isopropyl alcohol per hydrophilic polymer (Koehler: col. 7, lines 2-13). Morita, Yun, Chung, Yamauchi, and Koehler are analogous art in that they are related to the same field of endeavor of filter membranes. A person of ordinary skill in the art would have found it obvious to have selected the isopropyl alcohol of Koehler, and to have combined it with the hydrophilic polymer of the prior art in binder ratio as described by Koehler, in order to enable improved adhesion for when the filter medium is packaged into a filter assembly via an end cap (Koehler: col. 2, lines 10-40). As the range of Koehler overlaps the claimed range, a prima facie case of obviousness has been established. See MPEP 2144.05.
With regards to claim 4, the hydrophilic coating is formed by crosslinking the polyvinyl alcohol (hydrophilic polymer) with the sulfonic-group crosslinking agent (see above discussion).
With regards to claim 7, a person of ordinary skill in the art would have found it obvious to have selected isopropyl alcohol as the wettability enhancer, in order to provide improved adhesion (see above discussion).
With regards to claim 8, Morita teaches that the thicknesses of the layers should be selected such that clogging is prevented and excellent filtration performance is obtained (Morita: para. [0061]). Furthermore, thickness of the fiber layer influences the handling properties, and too low of a thickness leads to a film which is difficult to handle and cannot be properly expanded (Morita: para. [0060]). Yun additionally teaches adjusting the thickness of coatings on fibers for filter membranes in order to provide an improved physical bond and reduced migration of coating material (Yun: para. [0043]). In view of the foregoing, a person of ordinary skill in the art would have found it obvious to have optimized the thickness of the hydrophilic coating relative to fiber thickness, in order to provide reduced clogging and migration of coating material, while improving filtration performance and physical bond (see above discussion).
With regards to claim 9, Morita discloses a porosity of 40% or more and a pore diameter of 0.01 to 5.0 microns, which overlap the claimed ranges of 40% to 90% and 0.1 to 3 microns, respectively (Morita: para. [0033]-[0038] and [0060]). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 10, Chung teaches a nanofiber diameter of less than 200 nm, which overlaps the claimed range of 50 to 450 nm (Chung: para. [0007]). A person of ordinary skill would have found it obvious to have selected from the range of Chung as it is associated with improved filtration performance (Chung: para. [0007]). As the range of Chung overlaps the claimed range, a prima facie case of obviousness has been established. See MPEP 2144.05.
With regards to claim 11, the first and second supports are each non-woven fabrics (see above discussion).
With regards to claim 12, Morita discloses an additional embodiment in which the fiber material is bonded to a substrate material (Morita: para. [0060]). It is noted that the substrate material includes a metal mesh (i.e., fibers) (see above discussion). It is noted that the fluoropolymer material of Morita must be lower in melting point relative to the substrate material, as the substrate material is made of metal. As is best understood, since the fluoropolymer and metal of Morita are bonded to each other, they are fusion bonded.
With regards to claim 13, Morita teaches that the thicknesses of the layers should be selected such that clogging is prevented and excellent filtration performance is obtained (Morita: para. [0061]). Furthermore, thickness of the fiber layer influences the handling properties, and too low of a thickness leads to a film which is difficult to handle and cannot be properly expanded (Morita: para. [0060]). Therefore, a person of ordinary skill would have found the relative thicknesses of the layers of the prior art filter membrane obvious to optimize. In addition, Chung teaches adjusting basis weight based on the desired level of permeability, and therefore, a person of ordinary skill would have found the overall basis weight of the material obvious to optimize (Chung: para. [0054]-[0056]).
With regards to claim 14, Morita discloses an additional embodiment in which the fiber material is bonded to a substrate material (i.e., second support material) (Morita: para. [0060]). It is noted that the substrate material includes a metal mesh (i.e., fibers) (see above discussion). Considering the fiber material directly bonds to the substrate, it must be exposed to bond with the nanofibers of the substrate.
With regards to claim 15, Chung teaches an individual support basis weight of less than about 200 g/m2  and a thickness of greater than 12 microns (Chung: para. [0054]-[0056]). A person of ordinary skill would have found it obvious to have selected from the ranges of Chung in order to provide improved filtration permeability (Chung: para. [0054]-[0056]). The ranges of Chung overlap the claimed ranges (i.e., basis weight of 35 to 80 g/m2 and a thickness of 150 to 250 microns). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.

Response to Arguments
Applicant’s arguments/amendment filed August 18th, 2022, with respect to the rejection under 35 U.S.C. 112(b) have been fully considered and they are found persuasive. Applicant has corrected claim 7 to be dependent on independent claim 1, rather than cancelled claim 6. Therefore, the rejection has been withdrawn. 
The remainder of Applicant's arguments filed August 18th, 2022, have been fully considered but they are not persuasive.
Applicant argues that the “cited paragraphs of Morita mention only the use of PVA cross-linked with dialdehyde or by UV treatment” and that the office concedes Morita is silent to listed properties (i)-(iii). These arguments are not found persuasive as Morita is not relied upon to teach the argued properties. Yamauchi teaches selecting a degree of saponification in the range of 85% to 100% and a degree of polymerization of 500 to 3500 (i.e., overlapping ranges for claimed property (i)) in order to provide improved mechanical strength. Koehler teaches selection of 5000 to 500000 parts isopropyl alcohol per 100 parts binder (i.e., overlapping range for claimed property (ii)) in order to provide improved adhesion. Yun teaches optimization of the relative proportion of sulfosuccinic acid and poly(styrene sulfonic acid-maleic acid), as it affects the number of sulfonic groups present, and furthermore, to enable improved diffusion via a reduction in free volume (i.e., obviating property (iii)).
Applicant argues that Yun clearly teaches 1 to 20 parts by weight of crosslinking agent based on 100 parts by weight of the hydrophilic polymer. This argument is not found persuasive as it is not commensurate in scope with the claims. The claims recite a weight ratio of sulfosuccinic acid to poly(styrene sulfonic-maleic acid) of 1:5 to 1:8. Both the sulfosuccinic acid and poly(styrene sulfonic-maleic acid) of Yun are crosslinking agents. Applicant appears to believe the poly(styrene sulfonic-maleic acid) is its hydrophilic polymer, but this is not the case. The abstract of Yun clearly describes both the sulfosuccinic acid and poly(styrene sulfonic-maleic acid) of Yun as crosslinking agents. Therefore, a teaching of 1 to 20 parts crosslinking agent (i.e., amount total of sulfosuccinic acid and poly(styrene sulfonic-maleic acid) does not teach away from the claimed invention.
Applicant argues that the amount of crosslinking agent in Yun teaches away from the amount of crosslinking agent required by the claim. This argument is unpersuasive as, again, it is not commensurate in scope with the claims. Yun teaches 1 to 20 parts by weight of crosslinking agent per 100 parts by weight of a hydrophilic polymer. It is noted that multiple hydrophilic polymers could be present. The claims require 90 to 140 parts by weight of crosslinking agent per 100 parts by weight of “the hydrophilic polymer compound including polyvinyl alcohol”, but per Yun, other polymers may be used, such as polyacrylic acid, polyvinylpyrrolidone, or polyvinylamine. Applicant fails to identify a teaching away, as Yun would teach away 1 to 20 parts by weight of crosslinking agent per 100 parts by weight of a hydrophilic polymer, but not 1 to 20 parts by weight of crosslinking agent per 100 parts by weight of polyvinyl alcohol (the latter being within the scope of the claims).
Applicant argues that Yun fails to teach the claimed polymerization degree, degree of saponification, or amount of wettability enhancer, but these arguments are unpersuasive as Yun was not relied upon for these features.
Applicant argues that Chung fails to teach a the claimed degree of saponification, claimed wettability enhancer and crosslinking agent, claimed amounts of the aforementioned, and claimed weight ratio of sulfosuccinic acid to poly(styrene sulfonic acid-maleic acid). These arguments are not found persuasive as Chung was not relied upon for these features.
Applicant argues that Yamauchi “merely describes the polymerization degree of polyvinyl alcohol in a wide range”. Applicant further argues that Yamauchi does not disclose a filter medium with all of excellent permeability, cation filtration efficiency, backwash durability and cation filtration efficiency after backwashing. Applicant argues that Yamauchi fails to appreciate a polymerization degree of 2500, at which permeability is significantly reduced. These arguments are unpersuasive as they are not commensurate in scope with the claims. The claims recite a polymerization degree range of 1500 to 1800, yet all of Applicant’s arguments appear to be drawn to a polymerization degree below 2500. These arguments are not commensurate with the claimed polymerization degree range.
Applicant argues that Yamauchi fails to appreciate that values outside the claimed saponification degree of 86-89% can result in embodiments where the coating layer is not formed. This argument is not found persuasive as it does not actually establish a coating layer is not formed. Applicant merely argues that it “can result in embodiments where the coating layer is not formed”. Applicant further does not provide evidence that formation of a coating layer is outside the purview of a person of ordinary skill operating in the prior art saponification range, and furthermore, Applicant does not compare the materials in the prior art to those of the claimed invention.
Applicant argues that the isopropyl alcohol is not incorporated into the filter assembly alone but rather is mixed with a binder to form an adhesive. Applicant argues that this is entirely different from the use of wettability enhancer to improve penetrability. Applicant further argues that the teachings of Koehler are entirely unrelated and would not lead to the claimed invention. This argument is not found persuasive as it is not commensurate in scope with the claims. The claims as written do not preclude nanofiber webs which have been coated with an adhesive for adherence. The claims do not specify unadhered nanofiber webs, or nanofiber webs free from adhesive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783